IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00291-CR

COREY STEWART,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 10-02913-CRF-361


                                       ORDER


      The supplemental reporter’s record is past due.

      In a letter dated October 3, 2012, the Clerk of this Court directed the official court

reporter of the 361st Judicial District Court to supplement the reporter’s record with

copies of State's pretrial exhibits 1 and 2; State's exhibits 3, 29, 51, 144, and 171; and

Defendant's exhibit 1 in a form that is capable of viewing or listening to within twenty-

one (21) days of the date of the letter in accordance with Rule 34.6(d) of the Texas Rules
of Appellate Procedure. After more than ample time to do so, the reporter’s record has

not been supplemented.

        The appeal was submitted on oral argument on April 3, 2013, and the exhibits are

necessary before the Court can address the issues raised on appeal. On April 8th, a

deputy clerk from this Court called the court reporter to inquire about the status of the

supplemental reporter’s record. The deputy clerk was told that the reporter was in trial

and that a message would be given to him to call the deputy clerk.

        On April 15, 2013, the reporter had not returned the deputy clerk’s call, and so

the deputy clerk called the reporter again. The deputy clerk was told that the reporter

was out that day because the trial court was not in session. When the deputy clerk

explained that this Court was waiting for a record that was needed and was overdue,

the trial court coordinator tried to call the reporter. He did not answer his phone. Later

that morning, the reporter called our deputy clerk and explained that he thought the

district clerk had taken care of the supplemental reporter’s record. The reporter told

our deputy clerk that he would check into the situation and call the deputy clerk back.

        By April 24, 2013, the reporter had not called back. When the deputy clerk called

the reporter that morning, he was already gone for the day and would not be in the

following day. Later that same day, the reporter faxed the deputy clerk a note, stating:

        I've contacted the District Clerk's office to dig out the June 13, 2011exhibits
        in the trial to pull out the exhibits we've talked about. They are in a
        separate storage facility and I expect to have them in hand the next day or


Stewart v. State                                                                          Page 2
        so. Then I will have to have copies made and labeled of the ones that can
        be copied and send them to you the first of next week.

        The first of the next week was April 29, 2013. The supplemental record has not

been received.

        Accordingly, the Court ORDERS the official court reporter of the 361st Judicial

District Court to supplement the reporter’s record with copies of State's pretrial exhibits

1 and 2; State's exhibits 3, 29, 51, 144, and 171; and Defendant's exhibit 1 in a form that is

capable of viewing or listening to within fourteen days from the date of this ORDER. If

the supplemental record is not received by this Court’s Clerk by the close of business

of the 14th day from the date of this order, this Court will abate this proceeding to the

trial court to determine, among other things, whether to hold the reporter in contempt.




                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed May 9, 2013
Stew. v. State                                                                        Page 3